The opinion of the court was delivered by
Williams, Ch. J.
We think, from the case as presented, that the defendant was rightly held accountable to the plaintiff.
When the goods and chattels of a debtor are attached, and a judgment is rendered against the debtor, the lien is preserved, if the creditor deliver the execution to the officer, who made the attachment, within 30 days from the date of the judgment. The articles attached are considered in the custody of the attaching officer, and it is his duty to levy the execution thereon, unless directed -.to the contrary. Where the attachment is made by one officer, as by a constable, and the execution is delivered to another, as a sheriff, the plaintiff should direct the officer to levy on the property attached, and it would then become the *367.duty of the one who. had the execution, to demand of the one who made the attachment,, the property so attached-
in the case before us, the attachment was made by the defendant’s deputy, Mason, and, in contemplation of law, was made by the defendant himself'; the property attached was in his custody ; and the plaintiff preserved his lien by the delivery of the execution to the defendant within thirty days. The neglect of the defendant to levy on the same, was a neglect of his duty, according to the doctrine of the case of Bliss v. Stevens, 4 Vt. Rep. 88.
But, moreover, the defendant was apprized that the attachment had been made by Mason, the deputy sheriff. When lie-received’ the execution, he was reminded by the clerk of the court, who- delivered it to him, that the object of the plaintiff was-to hold the- property attached. If the attachment had-been made by a different officer, the duty of the defendant, under these circumstances, was to levy on the goods attached, or take such course as would secure to the creditor the benefit of the attachment. On either of the grounds the- defendant was liable, unless he was discharged from his liability in consequence of the directions of Mr. Paddock, the plaintiff’s attorney. And upon this question, it is sufficient to remark, that the subject-was left to the jury, under a charge quite as favorable as the-defendant could ask. We cannot see that Mr. Paddock exercised any control, or gave the defendant any directionjta_puji different from the one which his duty dj The judgment of theglotí e a course-
Redfield, J. being of the counsel fc sit in this case. Mu not